COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

JOSE SANDOVAL,                                  §                  No. 08-11-00283-CR
                           Appellant,
                                                §                     Appeal from the
v.
                                                §                   346th District Court
THE STATE OF TEXAS,
                            Appellee            §                 of El Paso County, Texas

                                                §                   (TC#20100D02656)

                                                §

                                           ORDER

       The Court has determined that it is necessary for the record to be supplemented. TEX. R.

APP. P. 34.6(d). Therefore, the official court reporter for the 346th District Court of El Paso

County, Texas is requested to prepare a Supplemental Reporter’s Record to include copies of the

contents of Exhibit 30, specifically Exhibits 30A-1 and 30B-1. The Supplemental Reporter’s

Record should be filed in this Court on or before July 5, 2013.

       IT IS SO ORDERED THIS 18TH DAY OF JUNE, 2013.


                                             PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.